PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,511,828
Issue Date: December 6, 2016
Application No. 14/532,049
Filing or 371(c) Date: November 4, 2014
Attorney Docket No. 14-054-IH-U

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed January 24, 2021, to accept 
the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.378(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lack items (2) and (3) above.

Regarding requirements (2) and (3) above, petitioner submitted $1025 with the petition on January 24, 2021 for payment of the 3.5 year maintenance and petition fees.  However, the entity status for this patent application is small.  The small entity maintenance fee is $1,000.00 while the small entity petition fee is $1,050.00.   If petition desires micro entity status a Certification of Micro Entity Status form number PTO/SB/15A must be submitted.  Once micro entity status is established, the $1,025.00 may be applied toward the payment of the 3.5 year maintenance and petition fees.  




Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
                                    Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions


By internet:		EFS-Web1 


Any questions concerning this matter may be directed to Angela Walker at (571) 272-1058.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions





    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)